Exhibit 10.16 Options Media Group Holdings, Inc. th Street, Suite 300 Boca Raton, FL 33432 July 20, 2011 Scott Frohman th Street, Suite 300 Boca Raton, FL 33432 Dear Scott: This letter (“Amendment”) acknowledges that there was a scrivener’s error in your employment agreement dated June 26, 2011 (the “Agreement”) in which the shares comprising a portion of the signing bonus failed to reflect the obligation of the Executive to purchase such shares at a price of $0.01 per share.In order to fix this error, Options Media Group Holdings, Inc. has agreed to modify Section 4(b)(ii) of the Agreement to reflect the following: (ii) In addition, the Executive shall, within 90 days of the date of this Amendment, have the right to purchase 12,500,000 shares of common stock of the Company at $0.01 per share, and such shares shall be registered on a Form S-8. In all other respects, the Agreement is ratified and confirmed.Please sign a copy of this letter agreement and return it to me. Very truly yours, /s/ Keith St. Clair St. Clair Chairman AGREED AND ACCEPTED: /s/ Scott Frohman Scott Frohman cc:Michael D. Harris, Esq. (Via Email)
